Citation Nr: 0335954	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) served on active duty from 
February 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The appellant alleges that in 1965-1966, while serving as a 
radioman on board the USS KRETCHMER (DER-329) off the coast 
of Vietnam, a 50-caliber gun was fired about 4-5 feet above 
his head.  As a result of acoustic trauma associated with 
this firing the veteran argues that he developed a hearing 
loss.  In this respect, the Dictionary of American Fighting 
Ships (1968), Volume 3, page 676, confirms that the KRETCHMER 
provided gunfire support for Marines and Army personnel 
ashore during a seven and a half month deployment that began 
in February 1966, Further, a November 2002 letter from L.A. 
Watts, a nurse practioner at the White River Junction, 
Vermont, VA Medical Center indicates that the claimant had 
reported that he was exposed to noise from "heavy 
artillery," which was located above his duty station.  L.A. 
Watts stated "this noise exposure could be related to [the 
claimant's] current hearing loss."  Unfortunately, a VA 
examination by an audiologist to determine the etiology of 
the appellant's hearing loss has not been conducted.

In addition, the RO must ensure that there is full compliance 
with all provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002).  In particular, the RO must ensure that 
all notice and development action required under the VCAA has 
been accomplished.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this respect, the Board points out that an 
October 2001 letter advised the veteran that no additional 
information was needed from him.  That statement implies that 
VA will secure all evidence necessary to substantiate the 
claim.  If that implication is erroneous the RO should 
ensure, in accordance with Quartuccio, that the claimant is 
specifically advised what evidence is necessary to 
substantiate the claim, what specific portion of that 
evidence the veteran must personally secure, and what 
specific portion VA will secure on his behalf.   

In addition, it is noted that a January 2003 statement of the 
case (SOC) incorrectly makes reference to a requirement that 
the appellant submit a well-grounded claim.  Given the 
changes made under the VCAA, the RO should ensure that a 
supplemental statement of the case provides the correct legal 
standard, and that no references are made to this provision 
of the law, which is no longer in effect.  

Furthermore, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  Therefore, the RO must inform the veteran that 
a full year is allowed to respond to any VCAA notice, 
contrary to the January 2003 SOC.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

2.  The RO must send the appellant a 
letter notifying him that he has one year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the claimant begins 
the one-year period.  Inform the claimant 
that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must waive in 
writing any remaining response time.   

3.  The RO should ask the veteran to 
identify all providers that have treated 
him for hearing loss since service.  The 
RO should then take the appropriate steps 
to obtain all such records.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure records from any 
identified provider, it must notify the 
claimant and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and            
(c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond.  

4.  Thereafter, the RO must schedule the 
veteran for a VA audiologic examination.  
The claims file must be provided to the 
examiner for his/her review.  After a 
complete review of the record, the 
examiner is to state whether it is at 
least as likely as not that current 
hearing loss is due to service.  The 
examiner should provide a clear 
explanation for his/her findings and 
opinion, and specifically consider the 
January 1990 report from Valley Regional 
Hospital that references, in part, a 
twenty-two year history of post service 
employment in a machine shop where ear 
protection was not used.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




